FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30073

               Plaintiff - Appellee,             D.C. No. 1:06-cr-00034-CCL-1

  v.
                                                 MEMORANDUM *
HEATHER SCHUTZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Heather Schutz appeals from the district court’s order denying her motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Schutz contends that the district court erred by failing to consider whether

she was entitled to a sentence reduction under Amendment 750, which amended

the drug quantity table in U.S.S.G. § 2D1.1 for offenses involving crack cocaine.

Contrary to Schutz’s contention, the district court considered her motion. It

declined to grant the requested reduction, however, in light of Schutz’s prior

sentence reductions, which resulted in her sentence being below the amended

Guideline range and the mandatory minimum. The court did not abuse its

discretion by denying the motion. See United States v. Austin, 676 F.3d 924, 926

(9th Cir. 2012).

      AFFIRMED.




                                          2                                      12-30073